EXHIBIT 32.1 GHN AGRISPAN HOLDING COMPANY CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEYACT OFF 2002 In connection with the Annual Report of GHN Agrispan Holding Company (the “Company”) on Form10-K for the year ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Xu Yizhen, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Xu Yizhen Xu Yizhen Date: May 13, 2010 President and Chief Executive Officer
